

106 S4498 IS: To amend Public Law 106–511 to reauthorize the Navajo electrification demonstration program, and for other purposes. 
U.S. Senate
2020-08-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4498IN THE SENATE OF THE UNITED STATESAugust 6, 2020Mr. Heinrich (for himself and Ms. McSally) introduced the following bill; which was read twice and referred to the Committee on Indian AffairsA BILLTo amend Public Law 106–511 to reauthorize the Navajo electrification demonstration program, and for other purposes. 1.Navajo electrification demonstration programSection 602 of Public Law 106–511 (114 Stat. 2376; 119 Stat. 779) is amended—(1)in subsection (a)—(A)in the first sentence, by striking 10-year; and(B)in the third sentence, by striking by the year 2011; and(2)by striking subsections (d) and (e) and inserting the following:(d)Authorization of appropriationsThere is authorized to be appropriated the Secretary of Energy to carry out this section $89,000,000 for fiscal year 2020..